Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1,3,8,21,25,30-31,33,40 and 49) in the reply filed on 10/20/2022 is acknowledged. Claims 81,83-87,89,93 and 95-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/21, 11/22/2021, 04/01/2022, 05/09/2022 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,8,21,25,30-31,33,40 and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims are also rejected by virtue of their dependence on the rejected claim 1.
Claim 1 recites “carbon array assembly” and is unclear because “carbon array assembly” is not a commonly used term in the art and is not defined in the claim. For prosecution, the limitation will be interpreted to mean an array containing carbon sensors or detectors such as electrodes and resistors. 
Claim 1 recites “cartridge having multiple operative states” and is unclear. Furthermore, the limitations “a partially functionalized state” and “a fully functionalized state” are unclear because both states uses the undefined limitation “carbon array assembly”. For prosecution, the limitation will be interpreted to mean a cartridge capable of being arranged multiple operative states.
Claim 8 recites “located adjacent an edge of said cartridge” and uses a relative term “adjacent” which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites “gas springs” and is unclear because the applicant uses the term to contrary to the dictionary definition. For prosecution, the limitation will be interpreted to mean moving liquids with air or gas pressure in a cartridge based on specification paragraphs 456 and 461. 
Claims 30, 31, and 33 recite “carbon array subassembly” and is unclear because “carbon array subassembly” is not a commonly used term in the art and is not defined in the claim. For prosecution, the limitation will be interpreted to mean parts of an array of carbon sensors or detectors such as electrodes and resistors.
Claim 33 recites “carbon array printed over said electrode array” and is unclear because “carbon array” is not a commonly used term in the art and is not defined in the claim. For prosecution, the limitation will be interpreted to mean parts of an array of carbon sensors or detectors such as electrodes and resistors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US20110201099A1 published 08/18/2011; hereinafter Anderson) in view of Song et al (US20150004680A1 published 01/01/2015; hereinafter Song).
Regarding claim 1, Anderson teaches a computerized automated diagnostic system comprising: 
a cartridge (cartridge component 178) configured to contain reagents (one or more reagent chambers for storing liquid reagents – paragraph 175) for carrying out a diagnostic biological process (the limitation for carrying out a diagnostic biological process is interpreted as an intended use recitation and per MPEP 2111 is deemed to read on a cartridge capable of performing the limitation) (the system is capable of performing PCR – paragraph 289) and to receive a biological sample to be tested using said reagents (a cartridge that includes one or more sample chambers – paragraph 175); and 
an instrument (cartridge reader 105 – paragraph 99) operative to interact with said cartridge to carry out multiple steps in said diagnostic biological process (the limitation to carry out multiple steps in said diagnostic biological process is interpreted as an intended use recitation and per MPEP 2111 is deemed to read on a cartridge capable of performing the limitation) (the system is capable of performing PCR – paragraph 289), 
a non-functionalized state in which said cartridge does not include said reagents and does not include said biological sample (cartridge 178 is capable of not holding reagents and samples – Fig. 1c); 
Although, Anderson (paragraph 101) teaches electrode array 176 (preferably, comprised of carbon ink) is applied to the substrate layer 175 forming the electrode 180, electrical lead 181 and electrical contact 182 portions, Anderson does not teach said cartridge having multiple operative states including: a partially functionalized state in which said cartridge does include said reagents and does include said biological sample and in which a carbon array assembly is mounted onto said cartridge and forms part of said cartridge; and a fully functionalized state upon insertion of said cartridge, onto which said carbon array assembly is mounted, into clamped engagement with said instrument.
Song teaches a sensor cartridge for detecting components of a sample wherein said cartridge having multiple operative states including 
a partially functionalized state in which said cartridge does include said reagents and does include said biological sample and in which a carbon array assembly (carbon array assembly is interpreted as an array containing carbon sensors or detectors such as electrodes and resistors) (electrode part or detecting plate 16 contains a carbon paste printed film board – paragraph 129) is mounted onto said cartridge and forms part of said cartridge (the cartridge is capable of mounting the electrode part or detecting plate 16 with reagents and sample – paragraphs 13-14). 
a fully functionalized state upon insertion of said cartridge, onto which said carbon array assembly is mounted (cartridge is assembled with the electrode part or detecting plate 16 and capable of fitting into an analyzer – Fig. 3), into clamped engagement with said instrument. Song teaches that it would be advantageous to use a cartridge with an electrode part or detecting plate 16 to gain the ability to detect one or more target components included in the sample (paragraph 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cartridge, as taught by Anderson, with a removable a carbon electrode part or detecting plate 16, taught by Song, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Anderson and Song both teach sample analysis cartridges.
Regarding claim 3, Anderson, modified by Song, teaches a computerized automated diagnostic system according to claim 1 and wherein said carbon array assembly includes a flow cell including multiple simultaneous detection regions (Anderson, modified by Song, teaches an electrode part 16 with a microfluidic channel connecting the electrode pare and the disposal chamber – Song paragraphs 59-61).
Regarding claim 8, Anderson, modified by Song, teaches a computerized automated diagnostic system according to claim 1 and wherein said cartridge comprises a Polymerase Chain Reaction (PCR) amplification assembly (the system is capable of performing PCR – paragraph 289), said PCR amplification assembly including: 
plurality of aliquot chambers (the pill zone is connected to reagent conduits – paragraph 214) receiving purified sample nucleic acid material (reagent conduits are capable of holding influenza A nucleoprotein, influenza B nucleoprotein – paragraph 14)
a plurality of different dry reagent plugs (a pill zone in which dried reagents are deposited may be prescribed by a boundary which confines the volume of a deposited solution – paragraph 215), each in liquid communication with one of said plurality of aliquot chambers (the pill zone is connected to reagent conduits – paragraph 214); and
a plurality of PCR chambers (detection chambers 945 and 946 capable of being used for PCR – Fig. 9 and paragraph 289), each in liquid communication with one of said plurality of different dry reagent plugs (the pill zone include the sample chamber, reagent chamber, sample conduits, and reagent conduits – paragraph 214); 
wherein said plurality of PCR chambers are located adjacent an edge of said cartridge (detection chambers 945 and 946 are adjacent an edge of cartridge 900 – Fig. 9).
a plurality of gas springs (using air pressure to move the fluid slug through the flow path – paragraph 25), each in liquid communication with one of said plurality of PCR chambers (air pressure is capable of moving regents to the detection chambers 945 and 946 because those are part of the flow path – Fig. 9). Anderson teaches that it would be advantageous to use a dry reagent to simplify complexity and cost of the system by reducing special handling and storage requirements.
Regarding claim 21, Anderson, modified by Song, teaches a computerized automated diagnostic system according to claim 8 and wherein during initial functionalization of said cartridge, solid reagent plugs are loaded into the cartridge at reagent plug sockets defined therein (Dry reagents may be inserted during the manufacture of a cartridge by depositing the dry reagents in the appropriate fluidic component – paragraph 214).
Claims 25, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, modified by Song, as applied to claim 8 above, and further in view of Rea (US20130331298A1 published 12/12/2013).
Regarding claim 25, Anderson, modified by Song, teaches a computerized automated diagnostic system according to claim 8 and also comprising said carbon array assembly and wherein said cartridge also comprises: 
a fluid sealing layer (substrate layer 175 with 2 pairs of aberrates – Fig. 1c) having first and second pairs of apertures providing fluid communication with an interior of said carbon array assembly (Anderson, modified by Song, teaches a substrate layer 175 above an electrode array 176 preferably, comprised of carbon ink – Anderson paragraph 101); 
a main cartridge element (dielectric layer 177 – Fig. 1c), having a three-dimensionally patterned fluid conduit defining surface which cooperates with said sealing layer to define a multiplicity of fluid conduits (dielectric layer 177 is three dimensional comprising assay domains 190 and the impedance sensors 191 – Fig. 1c and 7b), said main cartridge element having a fluid conduit defining and liquid enclosure4PRELIMINARY AMENDMENTAttorney Docket No.: Q259875Appln. No.: Entry into National Stage of PCT/IL2019/050741 engagement surface opposite to said three-dimensionally patterned fluid conduit defining surface (prevent the undesired adsorption of assay reagents outside pre-defined locations by localized washing of assay domains using a concentric tube dispense/aspirate fixture – paragraph 170). 
However, Anderson, modified by Song, does not teach a plurality of elastomeric sealing layers which are sealingly joined to said fluid conduit defining and liquid enclosure engagement surface of said main cartridge element and define therewith a plurality of valves, said main cartridge element also comprising a plurality of through holes which cooperate with said sealing layer and said plurality of elastomeric sealing layers to define a plurality of frangible seals, said frangible seals being normally closed and being simultaneously opened when said cartridge is in clamped engagement with said instrument.
Rea teaches a vitro diagnostics analyzer and disposable cartridge system wherein the cartridge comprises a plurality of elastomeric sealing layers (Elastic diaphragms are readily obtained from polyurethane, polysilicone and polybutadiene, and nitrile for example – paragraph 28) (sealed foil pouches thermally adhered to base 101 to form reagent containers 120 – paragraph 62) (base 101 may be polypropylene with 2% carbon black and having one or more reference holes 172 – Fig. 5 and paragraph 51) which are sealingly joined to said fluid conduit defining and liquid enclosure engagement surface of said main cartridge element (sealed foil pouches thermally adhered to base 101 at various locations of cartridge 100 sometimes referred to as blister packs – paragraph 62) and define therewith a plurality of valves (blister packs can be used to deliver reagents by pressuring the diaphragm and function as valves by holding the reagent in the reagent containers 120  – paragraph 28), said main cartridge element also comprising a plurality of through holes which cooperate with said sealing layer and said plurality of elastomeric sealing layers to define a plurality of frangible seals (each access hole in the base 101 includes a lance 125 and the lance when pressed by an external force through film 103 pierces a corresponding reagent container – paragraph 62), said frangible seals being normally closed (blister packs are closed – Fig. 4) and being simultaneously opened when said cartridge is in clamped engagement with said instrument (being simultaneously opened when said cartridge is in clamped engagement with said instrument is interpreted as an intended use recitation and per MPEP 2111 is deemed to read on a cartridge capable of performing the limitation) (analyzer has upper and lower motor assemblies to control valves, lances and blister pack fluid movement – paragraph 41). Rea (paragraph 28) teaches that it would be advantageous to use blister packs to permits delivery or acceptance of a fluid while isolating the contents of the microfluidic device from the external environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cartridge, as taught by Anderson as modified by Song, with the blister packs, taught by Rea, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Anderson, Song, and Rea all teach sample analysis cartridges.
Regarding claim 30, Anderson, as modified by Song modified by Rea, teaches a computerized automated diagnostic system according to claim 25 and wherein said carbon array assembly comprises a carbon array subassembly (carbon array subassembly is interpreted to mean parts of an array of carbon sensors or detectors such as electrodes and resistors; see 112b above) (electrode array 176 comprises a smaller electrode array 963 – Fig. 9) and a cover assembly (sealing cover layer 1350 having patterned conductive layer 1360 which forms the patterned electrode array 963 – paragraph 269).
Regarding claim 31, Anderson, as modified by Song modified by Rea, teaches a computerized automated diagnostic system according to claim 30 and wherein said carbon array subassembly (carbon array subassembly is interpreted to mean parts of an array of carbon sensors or detectors such as electrodes and resistors; see 112b above) comprises a double-sided adhesive layer formed with registration apertures and registration cut outs as well as liquid inlet apertures and liquid outlet apertures.
Regarding claim 33, Anderson, as modified by Song modified by Rea, teaches a computerized automated diagnostic system according to claim 30 and wherein said carbon array subassembly also comprises: 
a black background layer (base 101 may be polypropylene with 2% carbon black and having one or more reference holes 172 – Rea Fig. 5 and paragraph 51); 
a substrate layer (substrate layer 175 – paragraph 101) formed over said black background layer and formed with registration apertures and registration cut outs as well as liquid inlet apertures and liquid outlet apertures (Anderson, as modified by Song modified by Rea, teaches a substrate layer 175 formed over the base 101 having one or more reference holes 172 – Anderson paragraph 101 and Rea Fig. 5); 
an array of carbon resistors formed onto said substrate layer (a dielectric layer 177 is preferably applied over the electrode layer to define the assay domains 190 – paragraph 101) (dielectric boundary is formed by printing a patterned dielectric ink on and/or around the electrode – paragraph 110); 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259875 
Appln. No.: Entry into National Stage of PCT/IL2019/050741an electrode array formed over said array of carbon resistors onto said substrate layer and defining a plurality of electrode arrays (an electrode preferably, a carbon ink electrode – paragraph 154), each of which includes a peripheral electrode and a counter electrode (two banks of electrical contacts 165,166 with corresponding electrical leads 170,17 – paragraph 100) as well as two rows of working electrodes (a bank of nine individually addressable electrodes 157,158 – paragraph 100); and a carbon array (carbon array will be interpreted to mean parts of an array of carbon sensors or detectors; see 112b above) printed over said electrode array onto said substrate layer and defining a pair of carbon arrays (are two banks of impedance sensors 172,173 – paragraph 100), each of which includes a central carbon electrode as well as two rows of working carbon electrodes (impedance sensors 172,173 are formed on at least two of the individual electrodes 157,158 – Fig. 1b).
Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, modified by Song, as applied to claim 1 above, in view of Church et al (US20110039304A1 published 02/17/2011; hereinafter Church).
Regarding claim 40, Anderson, modified by Song, teaches a computerized automated diagnostic system according to claim 1, and wherein said cartridge comprises a room-temperature shelf-storable electrophoretic array (separation analysis was made possible by using the capillary electrophoresis – Song paragraph 9). 
However, Anderson, modified by Song, does not teach an electrophoretic array including: a multiplicity of immobilized, mutually spaced and mutually electrically separated microgel deposits, each of said multiplicity of immobilized, mutually spaced and mutually electrically separated microgel deposits containing materials suitable for performing rolling circle amplification and binding of at least one of said multiplicity of pre-selected nucleic acid target molecules, each of said microgel deposits containing at least the following elements pre- anchored therein: an RCA probe specific to of at least one of said multiplicity of pre-selected nucleic acid target molecules; and at least one primer including at least one forward primer and at least one reverse primer.
Church teaches a method for enriching a target nucleic acid sequence wherein a multiplicity of immobilized, mutually spaced and mutually electrically separated microgel deposits (Microarrays usually comprise at least one planar solid phase support, semisolid supports, and gel supports – paragraph 66), each of said multiplicity of immobilized, mutually spaced and mutually electrically separated microgel deposits (ssDNA is generated from a microchip by producing DNA on a microarray – paragraph 17) (nucleic acid molecules are spaced at a distance from one another sufficient to permit the identification of discrete features of the array – paragraph 46) containing materials suitable for performing rolling circle amplification and binding of at least one of said multiplicity of pre-selected nucleic acid target molecules (a rolling circle amplification (RCA) generated ssDNA assisted capturing strategy – paragraph 15), each of said microgel deposits containing at least the following elements pre- anchored therein: 
an RCA probe specific to of at least one of said multiplicity of pre-selected nucleic acid target molecules (a rolling circle amplification (RCA) generated ssDNA assisted capturing strategy – paragraph 15) (target DNA bound with the RCA-processed probes – paragraph 15); and 
at least one primer including at least one forward primer and at least one reverse primer (ssDNA is generated using an asymmetric ratio of PCR primers e.g., forward primer:reverse primer is about 10:1 – paragraph 17). Song (paragraph 9) teaches that it would be advantageous to use an electrophoretic array on chip to gain the function of separation analysis by capillary electrophoresis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Anderson as modified by Song, with the enrichment method, taught by Church, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Anderson, Song, and Church all teach sample analysis of nucleic acids.
Regarding claim 49, Anderson as modified by Song modified by Church, teaches a computerized automated diagnostic system according to claim 40 and wherein: 
said multiplicity of immobilized, mutually spaced and mutually electrically separated microgel deposits define a corresponding multiplicity of immobilized, mutually spaced and mutually electrically separated microgel regions (ssDNA is generated from a microchip by producing DNA on a microarray – paragraph 17) (nucleic acid molecules are spaced at a distance from one another sufficient to permit the identification of discrete features of the array – Church paragraph 46); 6PRELIMINARY AMENDMENTAttorney Docket No.: Q259875 Appln. No.: Entry into National Stage of PCT/IL2019/050741 
said electrophoretic array is employed in carrying out a method (electrophoretic array is employed in carrying out a method is intended use recitation and per MPEP 2111 the limitation is deemed to read on a cartridge capable of being used for the limitation) comprising: 
introducing said solution to each of said multiplicity of immobilized, mutually spaced and mutually electrically separated microgel regions (Anderson, as modified by Song modified by Church, teaches a microarray capable of receiving a sample – Church paragraph 46); 
performing rolling circle amplification at least generally simultaneously at each of said multiplicity of immobilized, mutually spaced and mutually electrically separated microgel regions, while applying electric fields thereto during various stages of said rolling circle amplification (Anderson, as modified by Song modified by Church, teaches a microarray capable of performing rolling circle amplification while providing an electric field  – Church paragraph 15 and Anderson paragraph 100); and 
detecting the presence of at least one of said multiplicity of pre-selected nucleic acid target molecules at least one corresponding one of said immobilized, mutually spaced and mutually electrically separated microgel regions (Anderson, as modified by Song modified by Church, teaches a microarray capable of detecting a target DNA bound with the RCA-processed probes – Church paragraph 15), 
wherein said detecting occurs within a short time period of said introducing, said short time period being less than 30 minutes (Anderson, as modified by Song modified by Church, teaches a microarray capable of making detections within 30 minutes – Anderson paragraphs 164-165), and 
said applying electric fields during said rolling circle amplification comprises at least two of the following: 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for driving nucleic acid target molecules in said solution to said microgel deposits (Anderson, as modified by Song modified by Church, teaches an electrode array capable of moving nucleic acids to specific areas of the microarray – Church paragraph 27 and Anderson paragraph 104); 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for driving nucleic acid target molecule-RCA probe hybridization products in said solution to said microgel deposits (Anderson, as modified by Song modified by Church, teaches an electrode array capable of moving nucleic acid probes to specific areas of the microarray – Church paragraph 27 and Anderson paragraph 104); 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for recapturing RCA amplicons that drift away from said microgel deposits; 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for driving RCA probes into said microgel deposits for hybridization with at least one of capture probes and primers already bound to said microgel deposits; 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for removing undesired molecules from said microgel regions; 7PRELIMINARY AMENDMENTAttorney Docket No.: Q259875 Appln. No.: Entry into National Stage of PCT/IL2019/050741 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for stretching RCA amplicons that are bound to said microgel deposits; 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for compressing RCA amplicons that are bound to said microgel deposits; 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for stirring RCA reagents in the vicinity of RCA amplicons that are bound to said microgel deposits; 
applying an electric field to said immobilized, mutually spaced and mutually electrically separated microgel regions for enhancing the speed of enzyme activity in RCA; and 
applying electric field of sequentially reversing polarity to said immobilized, mutually spaced and mutually electrically separated microgel regions for enhancing stringency of binding of RCA amplicons to said microgel deposits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796